


Exhibit 10.53
THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment to Third Amended and Restated Credit Agreement,” or this “Amendment”)
is entered into effective as of December __, 2012, among VANGUARD NATURAL GAS,
LLC, a Kentucky limited liability company (“Borrower”), and CITIBANK, N.A., as
Administrative Agent and L/C Issuer (the “Administrative Agent”), and the
financial institutions defined below as the Existing Lenders, and MORGAN STANLEY
BANK, N.A., FIFTH THIRD BANK, WHITNEY BANK, and AMEGY BANK NATIONAL ASSOCIATION,
as new Lenders (“New Lenders”).
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Credit Agreement dated as of September 30, 2011, and as
amended by a First Amendment to Third Amended and Restated Credit Agreement
dated as of November 30, 2011, and as amended by a Second Amendment to Third
Amended and Restated Credit Agreement dated as of June 29, 2012 (collectively,
the “Original Credit Agreement”).
B.    Borrower has requested certain amendments to the Original Credit Agreement
including the increase of the Borrowing Base and the addition of the New Lenders
to the credit facility created under the Original Credit Agreement. Accordingly,
the parties desire to amend the Original Credit Agreement as hereinafter
provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, the Modification
Papers, as the same shall hereafter be amended from time to time. In addition,
the following terms have the meanings set forth below:
“Acquisition Properties” means the Oil and Gas Properties being acquired by
Encore Energy pursuant to the Barrett PSA and the Red Technology PSA
“Barrett PSA” means that certain Purchase and Sale Agreement between Bill
Barrett Corporation and Bill Barrett CBM Corporation, as Sellers, and Encore
Energy Partners Operating, LLC, as Buyer, and Vanguard Natural Resources, LLC,
as Parent Guarantor, dated as of October 31, 2012, as amended as of the
Effective Date.
“Building” means a building as defined in the FDPA.
“Departing Lender” has the meaning set forth in Section 5 below.



--------------------------------------------------------------------------------




“Designated Building” means a Building situated on an Acquisition Property which
the Administrative Agent in its discretion determines should be included in the
description of the property encumbered by a Mortgage.
5960674v.10 641/126
“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).
“Encore Energy” means Encore Energy Partners Operating, LLC, a Delaware limited
liability company.
“Existing Lenders” means Citibank, N.A., Credit Agricole Corporate and
Investment Bank, Royal Bank of Canada, Wells Fargo Bank, National Association,
The Bank of Nova Scotia, Barclays Bank PLC, Bank of Montreal, The Royal Bank of
Scotland plc, UBS Loan Finance LLC, Comerica Bank, Bank of Scotland plc, New
York Branch, Natixis, U.S. Bank National Association, Associated Bank, N.A.,
Bank of America, N.A., Branch Banking and Trust Company, Capital One, National
Association, CIBC Inc., Sumitomo Mitsui Banking Corporation, Deutsche Bank Trust
Company Americas, and JPMorgan Chase Bank, N.A.
“FDPA means the National Flood Insurance Reform Act of 1994 et. seq. or any
regulations promulgated thereunder.
“Guaranty/Debtor Confirmation Letter” has the meaning set forth in Section 2.D.
“Modification Papers” means this Amendment, the New Notes, the Replacement
Notes, the Guaranty/Debtor Confirmation Letters, the Mortgages executed by
Encore Properties and each of the other documents and agreements executed in
connection with the transactions contemplated by this Amendment.
“New Lenders” has the meaning specified in the opening paragraph.
“New Notes” has the meaning set forth in Section 7 below.
“No Material Adverse Change Certificate” has the meaning set forth in
Section 2.G.
“Red Technology PSA” means that certain Purchase and Sale Agreement between Red
Technology Alliance, LLC, as Seller, and Encore Energy Partners Operating, LLC,
as Buyer, dated November 21, 2012, as amended as of the Effective Date.
“Replacement Notes” has the meaning set forth in Section 7 below.
2.    Conditions Precedent. The obligations, agreements and waivers of Lenders
as set forth in this Amendment are subject to the satisfaction (in the opinion
of Administrative Agent), unless waived in writing by the Lenders with respect
to Sections 2A-D and by Administrative Agent with respect to the balance of this
Section 2, of each of the following conditions:
A.    Borrowing Base Increase Fee. Administrative Agent shall have received
payment of a Borrowing Base increase fee for the account of each Lender in the
amount agreed to with Borrower.



--------------------------------------------------------------------------------




B.    Third Amendment to Third Amended and Restated Credit Agreement. This
Amendment shall be executed and delivered by each of the parties hereto.
C.    Notes. Borrower shall have executed and delivered the Replacements Notes
to the Existing Lenders and the New Notes to the New Lenders.
D.    Guaranty/Debtor Confirmation Letters. Each Guarantor shall have executed a
letter in favor of Administrative Agent (each a “Guaranty/Debtor Confirmation
Letter”) confirming that the Security Instruments previously executed by it
remain in full force and effect to secure the Obligations, as increased by this
Amendment.
E.    Closing of Acquisitions. Administrative Agent shall have received a
certificate of a Responsible Officer of Encore Energy confirming that the
transactions described in the Barrett PSA and the Red Technology PSA have closed
in accordance with their terms.
F.    Evidence of Insurance – Acquisition Properties. Administrative Agent shall
have received satisfactory evidence that the Acquisition Properties have been or
are being insured in accordance with the requirements of Section 7.12 of the
Original Credit Agreement.
G.    Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
H.    Representations and Warranties. Administrative Agent shall have received a
certificate (the “No Material Adverse Change Certificate”) to the effect that
all representations and warranties contained herein or in the other Modification
Papers or otherwise made in writing in connection herewith or therewith shall be
true and correct with the same force and effect as though such representations
and warranties have been made on and as of the Effective Date.
I.    No Event of Default. No Event of Default exists or will exist as a result
of the acquisition of the Acquisition Properties.
3.    Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be deemed to be amended as follows:
(a)    The definitions of "Aggregate Commitments," "Applicable Percentage,"
“Borrowing Base Utilization Percentage” and "Commitment” set forth in
Section 1.02 of the Original Credit Agreement shall be amended to read in their
entirety as follows:
"'Aggregate Commitments' at any time, means the sum of aggregate amount of the
Commitments of all of the Lenders, as the same may be reduced, increased or
terminated pursuant to Section 2.06.
'Applicable Percentage' means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender's Commitment
at such time; provided that, at any time a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitments
(disregarding any Defaulting Lenders’ Commitment as such time, but subject to
Section 2.13(a)(i)(A)) represented by such Lender’s Commitment. If the Aggregate
Commitments have



--------------------------------------------------------------------------------




terminated or expired, the Applicable Percentages shall be determined based upon
the Aggregate Commitments most recently in effect, giving effect to any
assignments.
'Borrowing Base Utilization Percentage' means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
lesser of (a) the Aggregate Commitments in effect on such day or (b) the
Borrowing Base in effect on such day.
'Commitment' means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amounts
set forth opposite such Lender’s name as its “Commitment” on Annex I ( as such
Annex I may be amended from time to time in connection with any modification to
any Commitment or to the Aggregate Commitments pursuant to this Agreement),
which amount represents the maximum aggregate amount of such Lender's Revolving
Credit Exposure hereunder, as such commitment may be (a) modified from time to
time pursuant to Section 2.06 and (b) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04(b), and Section 12.18
or otherwise, and (c) terminated in accordance with Section 10.02 or otherwise
in accordance with the terms of this Agreement. The amount representing each
Lender's Commitment shall not exceed such Lender's Applicable Percentage of the
then effective Borrowing Base."
(b)    Section 1.02 of the Original Credit Agreement shall be amended by
deleting the term “Maximum Credit Amount” in its entirety.
(c)    Section 1.02 of the Original Credit Agreement shall be amended by adding
the following definitions in appropriate alphabetical order:
"'Additional Lender' has the meaning assigned to such term in Section
2.06(c)(i).
'Additional Lender Agreement' has the meaning assigned to such term in Section
2.06(c)(ii)(H).
'Commitment Amount Increase Agreement' has the meaning assigned to such term in
Section 2.06(c)(ii)(G).
'Facility Amount' means $1,500,000,000.
'Increasing Lender' has the meaning assigned to such term in Section
2.06(c)(ii)(G).”
(d)    Section 2.01 of the Original Credit Agreement shall be amended to read in
its entirety as follows:
"Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees to make
Loans to the Borrower during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender's Revolving Credit Exposure
exceeding such



--------------------------------------------------------------------------------




Lender's Commitment or (b) the total Revolving Credit Exposures of all Lenders
exceeding the Aggregate Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans."
(e)    Section 2.02(d) of the Original Credit Agreement shall be amended to read
in its entirety as follows:
“(d)    Loans, Obligations and Notes. The Obligations and credit extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
credit extensions made by the Lender to the Borrower and the interest and
payments thereon. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse the date, Type (if
applicable), and amount and maturity of its Loans and payments made with respect
thereto. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the Obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.”
(f)    The third sentence of the penultimate paragraph of Section 2.03 shall be
amended to read in its entirety as follows:
"Each Borrower Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposure to
exceed the Aggregate Commitments."
(g)    Section 2.06 of the Original Credit Agreement shall be amended to read in
its entirety as follows:
"Section 2.06.    Termination, Reduction and Increase of Aggregate Commitments.
(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Commitments or the Borrowing Base is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.
(b)    Optional Termination and Reduction of Aggregate Commitments.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided that (A) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $2,500,000 and (B) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent



--------------------------------------------------------------------------------




prepayment of the Loans in accordance with Section 3.04(c), the total Revolving
Credit Exposures would exceed the total Aggregate Commitments.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 2.06(b)(i) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction
of the Aggregate Commitments shall be permanent and may not be reinstated,
except as otherwise permitted by Section 2.06(c). Each reduction of the
Aggregate Commitments shall be made ratably among the Lenders in accordance with
each Lender's Applicable Percentage.
(iii)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days' prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.13(a)(i)(C) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing Bank
or any Lender may have against such Defaulting Lender.
(c)    Optional Increase in Aggregate Commitments.
(i)    Subject to the conditions set forth in Section 2.06(c) and with the prior
consent of the Administrative Agent, but without the consent of any other Lender
or any Issuing Bank, the Borrower may increase the Aggregate Commitments then in
effect by increasing the Commitment of a Lender or by causing a Person that at
such time is not a Lender to become a Lender (an "Additional Lender"). The
exercise of the option granted in this Section 2.06(c) shall count as an Interim
Redetermination for purposes of determining the number of Interim
Redeterminations permitted by Section 2.07(b) and may not be exercised if an
Interim Redetermination is not otherwise available to the Borrower pursuant to
such Section.
(ii)    Any increase in the Aggregate Commitments shall be subject to the
following additional conditions:
(A)    such increase shall not be less than $50,000,000(and increments of
$10,000,000 above that minimum), and no such increase shall be permitted if
after giving effect thereto the Aggregate Commitments would exceed the lesser of
(i) the Facility Amount and (ii) the then effective Borrowing Base;
(B)    no Default shall have occurred and be continuing at the effective date of
such increase;



--------------------------------------------------------------------------------




(C)    no Lender's Commitment may be increased or decreased without the written
consent of such Lender;
(D)    the Borrower shall represent and warrant that as of the date thereof,
immediately after giving effect to the applicable Commitment Amount Increase
Agreement or Additional Lender Agreement, all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects (except those which have a materiality
qualifier, which shall be true and correct as so qualified), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date;
(E)    an opinion of counsel to the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, as to such customary matters regarding
the Commitment Amount Increase Agreement or Additional Lender Agreement, as the
Administrative Agent may reasonably request;
(F)    (i) the commitments under each such increase shall be deemed for all
purposes part of the Commitments, (ii) each Lender (including any Additional
Lender) participating in such increase shall become a Lender with respect to the
Commitments and all matters relating thereto and (iii) the commitments under
each Commitment Amount Increase Agreement and Additional Lender Agreement shall
have the same terms as the Commitments (including terms relating to pricing and
tenor);
(G)    if the Borrower elects to increase the Aggregate Commitments by
increasing the Commitment of a Lender (such Lender, an "Increasing Lender"), the
Borrower and such Increasing Lender shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit H-1 (a
"Commitment Amount Increase Agreement") and the Borrower shall deliver a new or
replacement Note to such Increasing Lender to the extent required by
Section 2.02(d); and
(H)    if the Borrower elects to increase the Aggregate Commitments by causing
an Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent an
agreement substantially in the form of Exhibit H-2 (an "Additional Lender
Agreement"), together with an Administrative Questionnaire and, to the extent
such Additional Lender requests a Note, the Borrower shall deliver a Note
payable to such Additional Lender in accordance with Section 2.02(d).
(iii)    Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the
Commitment Amount Increase



--------------------------------------------------------------------------------




Agreement or the Additional Lender Agreement (or if any Eurodollar Borrowings
are outstanding, then the last day of the Interest Period in respect of such
Eurodollar Borrowings, unless the Borrower has paid compensation required by
Section 5.02): (A) the amount of the Aggregate Commitments shall be increased as
set forth therein (and Annex I shall be automatically amended and restated by
Schedule 1.01(b) of the Commitment Amount Increase Agreement or the Additional
Lender Agreement, as applicable), and (B) in the case of an Additional Lender
Agreement, any Additional Lender party thereto shall be a party to this
Agreement and the other Loan Documents and have the rights and obligations of a
Lender under this Agreement and the other Loan Documents. In addition, the
Increasing Lender or the Additional Lender, as applicable, shall purchase a pro
rata portion of the outstanding Loans (and participation interests in Letters of
Credit) of each of the other Lenders (and such Lenders hereby agree to sell and
to take all such further action to effectuate such sale) such that each
Increasing Lender (including any Additional Lender, if applicable) shall hold
its Applicable Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Aggregate Commitments.
(iv)    Upon its receipt of (A) a duly completed Commitment Amount Increase
Agreement or an Additional Lender Agreement, executed by the Borrower and the
Increasing Lender or the Borrower and the Additional Lender party thereto, as
applicable, (B) the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, (C) an opinion of counsel to the Borrower,
in form and substance reasonably acceptable to the Administrative Agent, as to
such customary matters regarding the Commitment Amount Increase Agreement or
Additional Lender Agreement as the Administrative Agent may reasonably request
and (D) the written consent of the Administrative Agent to such increase to the
extent required by Section 2.06(c)(i), the Administrative Agent shall accept
such Commitment Amount Increase Agreement or Additional Lender Agreement and, on
the date that the conditions in this clause (iv) and in Section 2.06(c)(ii) have
been satisfied, record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to Section
12.04(c). No increase in the Aggregate Commitments shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv). The Administrative Agent shall promptly
notify the Borrower and the Lenders of the effectiveness of any increase in the
Aggregate Commitments and in connection therewith promptly provide such amended
and restated Annex I to the Borrower and the Lenders."
(h)    The first sentence of Section 2.07(b) of the Original Credit Agreement
shall be amended to read in its entirety as follows:
“The Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Agents, the Issuing Bank and the Lenders on or about April 1st and
October 1st of each year.”
(i)    The last sentence of Section 2.07(c)(i) shall be amended read in its
entirety as follows.
“In no event shall the proposed Borrowing Base exceed the Facility Amount.”



--------------------------------------------------------------------------------




(j)    The phrase “then on the April 1st or October 1st, as applicable,” on the
fourth line of Section 2.07(d)(i) of the Original Credit Agreement shall be
amended to read “then on or about April 1st or October 1st, as applicable”.
(k)    The second paragraph of Section 2.08(b) of the Original Credit Agreement
shall be amended to read in its entirety as follows:
"Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the lesser of the Aggregate Commitments and the then
effective Borrowing Base."
(l)    Section 2.13(a)(i)(A) of the Original Credit Agreement shall be amended
to read in its entirety as follows:
"(A)    the LC Exposure of such Defaulting Lender will, subject to the
limitation in the first and second proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (I) the sum of each Non-Defaulting Lender's Revolving Credit
Exposure may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, (II) there exists no
Default at such time of reallocation and (III) neither such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;"
(m)    Section 3.04(c)(i) of the Original Credit Agreement shall be amended to
read in its entirety as follows:
"(i)    If, after giving effect to any termination or reduction of the Aggregate
Commitments pursuant to Section 2.06(b), the total Revolving Credit Exposures
exceeds the Aggregate Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j)."
(n)    Section 6.03(f) of the Original Credit Agreement shall be amended in its
entirety to read as follows:
"(f)    At the time of and immediately after giving effect to each such
Borrowing or the issuance, amendment, renewal or extension of each such Letter
of Credit, or both, as applicable, the aggregate Revolving Credit Exposures for
all Lenders shall not exceed the Aggregate Commitments."



--------------------------------------------------------------------------------




(o)    The second sentence of Section 9.15 of the Original Credit Agreement
shall be amended to read in its entirety as follows:
“Except as otherwise permitted by Section 9.12(d) hereof, the Borrower shall
not, and shall not permit any Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary.”
(p)    Section 10.01(o) of the Original Credit Agreement shall be amended to
read in its entirety as follows:
“(o)    a Change in Control shall occur, or the Parent shall cease to own
(directly or indirectly) 100% of the Equity Interests in the Borrower or any of
the other Guarantors, except for transfers of Equity Interests of Subsidiaries
permitted by Section 9.12(d).”
(q)    The phrase “or the Maximum Credit Amount” on the fifth line of
Section 12.02(b) shall be deleted.
(r)    The form of Note attached as Exhibit A to the Original Credit Agreement
is hereby replaced with the form of Note attached as Exhibit A to this
Amendment.
(s)    The Original Credit Agreement shall be amended to add thereto a new
Exhibit H‑1 and a new Exhibit H‑2 which are attached hereto as Exhibit H‑1 and
Exhibit H‑2, respectively.
4.    New Borrowing Base. As of the Effective Date, the Borrowing Base is hereby
increased from $960,000,000 to $1,200,000,000. The Borrowing Base as modified
will remain in effect until adjusted pursuant to the provisions of Section 2.07
of the Original Credit Agreement, as amended hereby. The incremental increase in
the Borrowing Base is $240,000,000.
5.    Adjustment of Applicable Percentages of Lenders. The Lenders have agreed
among themselves, in consultation with the Borrower, that certain Lenders (each
a “Increasing Lender” and collectively, the “Increasing Lenders,” effective as
of the Effective Date shall increase their effective maximum Commitments and
Applicable Percentages in order to increase the Borrower Base as set forth in
this Amendment, and the Increasing Lenders have agreed to such increases. In
addition, the New Lenders which did not maintain a Commitment under the Original
Credit Agreement prior to the Effective Date shall assume all rights and
obligations of a Lender under the Original Credit Agreement, as amended hereby.
The Administrative Agent, the Lenders and the Borrower hereby consent (a) to
each Increasing Lender’s acquisition of an increased maximum Commitment and
Applicable Percentage, and (b) each New Lender’s acquisition of an interest in
the Aggregate Commitments and its Applicable Percentage. The Lenders have agreed
among themselves, in consultation with the Borrower, to reallocate their
respective maximum Commitments and Applicable Percentages as set forth on
Annex I, and the Administrative Agent and the Borrower hereby consent to such
reallocation. The Administrative Agent, the Lenders and the Borrower hereby
waive (i) any requirement that an Assignment and Assumption or other
documentation be executed in connection with such reallocation, and (ii) the
payment of any processing and recordation fee to the Administrative Agent.
Notwithstanding the foregoing, the reallocation of the Commitments and
Applicable Percentages among the Lenders shall be deemed to have been
consummated pursuant to the terms of an Assignment and Assumption attached as
Exhibit F to the Original Credit Agreement as if the Lenders had executed an
Assignment and Assumption with respect to such reallocation. On the Effective
Date and after giving effect to such increases and reallocations, the



--------------------------------------------------------------------------------




maximum Commitment and Applicable Percentage of each Lender shall be as set
forth on Annex I attached to this Amendment, and such Annex I shall supersede
and replace the existing Annex I.
Any Lender party to the Original Credit Agreement but not listed on Annex 1 to
this Amendment (each a “Departing Lender”) shall cease to be a Lender party to
the Credit Agreement, shall cease to have a Commitment thereunder or any
participation and outstanding Letters of Credit, and all Loans made by such a
Departing Lender, and all accrued interest, fees and other amounts payable under
the Original Credit Agreement for its account shall be paid to such Departing
Lender on the effective date hereof in accordance with this Section by the
Lenders party to the Credit Agreement. Each Departing Lender joins in the
executive and delivery of this Amendment solely for the purposes of effectuating
the provisions of this Section 5.
6.    Concerning the New Lenders.
(a)    Each New Lender represents and warrants to the Administrative Agent as
follows:
(i)    it has received a copy of the Original Credit Agreement, together with
copies of the most recent financial statements of the Borrower delivered
pursuant thereto;
(ii)    it has, independently and without reliance upon any Lender or any
related party of the Administrative Agent or any Lender (an “Agent-Related
Person”) and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated by the Credit Agreement, and made its own decision to enter into
the Credit Agreement and to extend credit to the Borrower and the other Loan
Parties under the Credit Agreement;
(iii)    it will, independently and without reliance upon any Lender or any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, and other condition and creditworthiness of the Borrower and the other
Loan Parties.
(b)    Each New Lender acknowledges as follows:
(i)    no Lender or any Agent-Related Person has made any representation or
warranty to it, and no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Lender or any Agent-Related
Person to any Lender as to any matter, including whether Agent-Related Persons
have disclosed material information in their possession;
(ii)    except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Credit
Agreement, the Administrative Agent shall not have any duty or responsibility to
provide any Lender



--------------------------------------------------------------------------------




with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person; and
(iii)    on the Effective Date, subject to the satisfaction of the conditions to
effectiveness set forth in Section 2 of this Amendment, it shall be deemed
automatically to have become a party to the Credit Agreement and have all rights
and obligations of a Lender under the Credit Agreement and the other Loan
Documents as if it were an original Lender signatory thereto.
(c)    On the Effective Date, each New Lender agrees to be bound by the terms
and conditions set forth in the Credit Agreement and the other Loan Documents
applicable to the Lenders as if it were an original Lender signatory thereto
(and expressly makes the appointment set forth in, and agrees to the obligations
imposed under, Article XI of the Credit Agreement).
7.    Replacement Notes and New Notes. The New Lenders have become Lenders upon
their execution of this Amendment, and, on the Effective Date, the maximum
Commitments of all Lenders are now set forth on Annex I to this Amendment.
Accordingly, on the Effective Date, Borrower shall issue the following Notes
(Notes to the Existing Lenders are referred to herein as the “Replacement Notes”
and Notes to the New Lenders are referred to herein as the “New Notes”):
(a)    A Replacement Note in the original principal sum equal to all Loans made
by Citibank pursuant to the Original Credit Agreement, as amended hereby and as
further amended from time to time, to replace the existing note to Citibank in
the amount of $92,307,692.31 dated June 29, 2012.
(b)    A Replacement Note in the original principal sum equal to all Loans made
by Wells Fargo Bank, National Association pursuant to the Original Credit
Agreement, as amended hereby and as further amended from time to time, to
replace the existing note to Wells Fargo Bank, National Association in the
amount of $133,351,264.12 dated June 29, 2012.
(c)    A Replacement Note in the original principal sum equal to all Loans made
by Credit Agricole Corporate and Investment Bank pursuant to the Original Credit
Agreement, as amended hereby and as further amended from time to time, to
replace the existing note to Credit Agricole Corporate and Investment Bank in
the amount of $84,615,384.62 dated June 29, 2012.
(d)    A Replacement Note in the original principal sum equal to all Loans made
by Royal Bank of Canada pursuant to the Original Credit Agreement, as amended
hereby and as further amended from time to time, to replace the existing note to
Royal Bank of Canada in the amount of $84,615,384.62 dated June 29, 2012.
(e)    A Replacement Note in the original principal sum equal to all Loans made
by The Bank of Nova Scotia pursuant to the Original Credit Agreement, as amended
hereby and as further amended from time to time, to replace the existing note to
The Bank of Nova Scotia in the amount of $84,615,384.62 dated June 29, 2012.
(f)    A Replacement Note in the original principal sum equal to all Loans made
by Barclays Bank PLC pursuant to the Original Credit Agreement, as amended
hereby and as further



--------------------------------------------------------------------------------




amended from time to time, to replace the existing note to Barclays Bank PLC in
the amount of $84,615,384.62 dated June 29, 2012.
(g)    A Replacement Note in the original principal sum equal to all Loans made
by Bank of Montreal pursuant to the Original Credit Agreement, as amended hereby
and as further amended from time to time, to replace the existing note to Bank
of Montreal in the amount of $84,615,384.62 dated June 29, 2012.
(h)    A Replacement Note in the original principal sum equal to all Loans made
by The Royal Bank of Scotland plc pursuant to the Original Credit Agreement, as
amended hereby and as further amended from time to time, to replace the existing
note to The Royal Bank of Scotland plc in the amount of $84,615,384.62 dated
June 29, 2012.
(i)    A Replacement Note in the original principal sum equal to all Loans made
by UBS Loan Finance LLC pursuant to the Original Credit Agreement, as amended
hereby and as further amended from time to time, to replace the existing note to
UBS Loan Finance LLC in the amount of $84,615,384.62 dated June 29, 2012.
(j)    A Replacement Note in the original principal sum equal to all Loans made
by JPMorgan Chase Bank, N.A. pursuant to the Original Credit Agreement, as
amended hereby and as further amended from time to time, to replace the existing
note to JPMorgan Chase Bank, N.A. in the amount of $84,615,384.62 dated June 29,
2012.
(k)    A Replacement Note in the original principal sum equal to all Loans made
by Deutsche Bank Trust Company Americas pursuant to the Original Credit
Agreement, as amended hereby and as further amended from time to time, to
replace the existing note to Deutsche Bank Trust Company Americas in the amount
of $84,615,384.62 dated June 29, 2012.
(l)    A Replacement Note in the original principal sum equal to all Loans made
by Bank of America, N.A. pursuant to the Original Credit Agreement, as amended
hereby and as further amended from time to time, to replace the existing note to
Bank of America, N.A. in the amount of $61,538,461.54 dated June 29, 2012.
(m)    A Replacement Note in the original principal sum equal to all Loans made
by Comerica Bank pursuant to the Original Credit Agreement, as amended hereby
and as further amended from time to time, to replace the existing note to
Comerica Bank in the amount of $61,538,461.54 dated June 29, 2012.
(n)    A Replacement Note in the original principal sum equal to all Loans made
by Natixis pursuant to the Original Credit Agreement, as amended hereby and as
further amended from time to time, to replace the existing note to Natixis in
the amount of $61,538,461.54 dated June 29, 2012.
(o)    A Replacement Note in the original principal sum equal to all Loans made
by U.S. Bank National Association pursuant to the Original Credit Agreement, as
amended hereby and as further amended from time to time, to replace the existing
note to U.S. Bank National Association in the amount of $61,538,461.54 dated
June 29, 2012.
(p)    A Replacement Note in the original principal sum equal to all Loans made
by Associated Bank, N.A. pursuant to the Original Credit Agreement, as amended
hereby and as



--------------------------------------------------------------------------------




further amended from time to time, to replace the existing note to Associated
Bank, N.A. in the amount of $41,022,054.87 dated June 29, 2012.
(q)    A Replacement Note in the original principal sum equal to all Loans made
by Branch Banking and Trust Company pursuant to the Original Credit Agreement,
as amended hereby and as further amended from time to time, to replace the
existing note to Branch Banking and Trust Company in the amount of
$41,022,054.87 dated June 29, 2012.
(r)    A Replacement Note in the original principal sum equal to all Loans made
by Capital One, National Association pursuant to the Original Credit Agreement,
as amended hereby and as further amended from time to time, to replace the
existing note to Capital One, National Association in the amount of
$41,022,054.87 dated June 29, 2012.
(s)    A Replacement Note in the original principal sum equal to all Loans made
by CIBC Inc. pursuant to the Original Credit Agreement, as amended hereby and as
further amended from time to time, to replace the existing note to CIBC Inc. in
the amount of $41,022,054.87 dated June 29, 2012.
(t)    A Replacement Note in the original principal sum equal to all Loans made
by Sumitomo Mitsui Banking Corporation pursuant to the Original Credit
Agreement, as amended hereby and as further amended from time to time, to
replace the existing note to Sumitomo Mitsui Banking Corporation in the amount
of $41,022,054.87 dated June 29, 2012.
(u)    A New Note in the original principal sum equal to all Loans made by
Morgan Stanley Bank, N.A. pursuant to the Original Credit Agreement, as amended
hereby and as further amended from time to time.
(v)    A New Note in the original principal sum equal to all Loans made by Fifth
Third Bank pursuant to the Original Credit Agreement, as amended hereby and as
further amended from time to time.
(w)    A New Note in the original principal sum equal to all Loans made by
Whitney Bank pursuant to the Original Credit Agreement, as amended hereby and as
further amended from time to time.
(x)    A New Note in the original principal sum equal to all Loans made by Amegy
Bank National Association pursuant to the Original Credit Agreement, as amended
hereby and as further amended from time to time.
8.    Mortgage and Title Review of Acquisition Properties. Within 60 days
following the Effective Date, the following shall have occurred to the
satisfaction (in the opinion of the Administrative Agent) unless waived in
writing by the Administrative Agent, of each of the following conditions:
A.    Flood Determinations. Administrative Agent shall have received a list of
all Buildings situated on the Acquisition Properties, and for each Building
which Administrative Agent has identified as Designated Building, Administrative
Agent shall have received all information and documentation, which may include
(at the Administrative Agent’s election) the property address, tax
identification number and/or legal description (“Flood Determination
Information”) for each parcel or other portion of the Acquisition Properties
upon which is located each such Designated Building sufficient to enable
Administrative Agent to obtain a standard



--------------------------------------------------------------------------------




flood hazard determination certificate issued by a flood hazard certification
firm acceptable to the Administrative Agent (“SFHDF”) for such parcel or other
portion of the Acquisition Properties upon which is located each such Designated
Building.
B.    Mortgages. Encore Energy shall have executed and delivered to
Administrative Agent Mortgages granting liens in favor of Administrative Agent
in the Acquisition Properties.
C.    Authorization Certificate. Encore Energy shall have executed a certificate
of a Responsible Officer satisfactory in form and substance to Administrative
Agent authorizing the execution, delivery and performance of the Mortgages.
D.    Title Assurances. Administrative Agent shall have completed such title due
diligence as it deems necessary to confirm that Administrative Agent has
received, together with information previously delivered to Administrative
Agent, satisfactory title information on at least eighty percent (80%) of the
Recognized Value of the Oil and Gas Properties evaluated in the most recent
Reserve Report after giving effect to the acquisition of the Acquisition
Properties.
E.    Legal Opinions. There shall have been delivered favorable opinions of
counsel for Encore Energy covering such matters incident to the Mortgaging of
the Acquisition Properties as Administrative Agent may reasonably request.
F.    Representations and Warranties. Administrative Agent shall have received a
certificate of a Responsible Officer of Borrower to the effect that all
requisite representations and warranties contained herein and in the Mortgages
and in the other Modification Papers or otherwise made in writing in connection
herewith or therewith shall be true and correct with the same force and effect
as those such representations and warranties had been made on and as of the
Effective Date.
G.    Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the transactions
described in this Amendment.
9.    Concerning Designated Buildings. A Designated Building shall be subject to
a Mortgage only if the following has been received and found to be satisfactory
by the Administrative Agent and each Lender: (i) an SFHDF indicating that the
Designated Building is not located in a Special Flood Hazard Area, as defined in
the FDPA; or (ii) if the SFHDF indicates that the Designated Building is located
in a Special Flood Hazard Area, (a) a written notice of that fact, acknowledged
by Encore Energy and Borrower, (b) evidence of adequate flood insurance on the
Designated Building and its contents located on the Acquisition Property and (c)
such other information required by the Administrative Agent or any Lender for
compliance with (x) any applicable requirements of the FDPA or other similar
applicable laws, rules or regulations, or (y) promptly following written notice
thereof from the Administrative Agent or any Lender, any applicable requirements
of the Administrative Agent or any Lender in accordance with the Administrative
Agent’s or such Lender’s standard policies and practices (such requirements
under clauses (x) and (y) being “Applicable Flood Insurance Requirements”).
Borrower and Encore Energy shall cause all Designated Buildings to meet the
foregoing criteria at all times. The Mortgages shall expressly exclude from the
description of the collateral covered thereby, and shall not otherwise encumber,
any Building which is not a Designated Building meeting the foregoing criteria.



--------------------------------------------------------------------------------




10.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof. In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Original Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
11.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
12.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, Issuing Bank and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the Loan Documents, are not impaired in any respect by this
Amendment. Any breach of any representations, warranties and covenants under
this Amendment shall be an Event of Default under the Original Credit Agreement.
13.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the Loan Documents, each as
amended hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.
14.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Security Instruments which presently secure the Obligations shall continue
to secure, in the same manner and to the same extent provided therein, the
payment and performance of the Obligations as described in the Original Credit
Agreement as modified by this Amendment.
15.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
16.    Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09. of the Original Credit Agreement captioned “GOVERNING LAW;
JURISDICTION; CONSENT TO



--------------------------------------------------------------------------------




SERVICE OF PROCESS; WAIVER OF JURY TRIAL” are incorporated herein by reference
for all purposes.
17.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[This space is left intentionally blank. Signature pages follow.]



--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:    VANGUARD NATURAL GAS, LLC



        By:     /s/ Richard Robert                        
            Richard Robert
            Executive Vice President
            and Chief Financial Officer

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-1

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:    CITIBANK, N.A.
as Administrative Agent


        By:     /s/ Phil Ballard                        
            Phil Ballard
            Vice President




LENDERS:    CITIBANK, N.A.



        By:     /s/ Phil Ballard                            
            Phil Ballard
            Vice President

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-2

--------------------------------------------------------------------------------




LENDERS:    WELLS FARGO BANK, N.A.



        By:     /s/ Betsy Jocher                            
        Name:     Betsy Jocher                        
        Title:     Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-3

--------------------------------------------------------------------------------




LENDERS:    CREDIT AGRICOLE CORPORATE &
        INVESTMENT BANK



        By:     /s/ Tom Byargeon                        
        Name:     Tom Byargeon                        
        Title:     Managing Director                        



        By:     /s/ Sharada Manne                        
        Name:     Sharada Manne                        
        Title:     Managing Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-4

--------------------------------------------------------------------------------




LENDERS:    ROYAL BANK OF CANADA



        By:     /s/ Kristan Spivey                        
        Name:     Kristan Spivey                        
        Title:     Authorized Signatory                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-5

--------------------------------------------------------------------------------




LENDERS:    THE BANK OF NOVA SCOTIA






By:     /s/ Terry Donovan                        
Name:     Terry Donovan                        
Title:     Managing Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-6

--------------------------------------------------------------------------------




LENDERS:    BARCLAYS BANK PLC






By:     /s/ Vanessa Kurbatsky                        
Name:     Vanessa Kurbatsky                        
Title:     Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-7

--------------------------------------------------------------------------------




LENDERS:
BANK OF MONTREAL







By:     /s/ Gumaro Tijerina                        
Name:     Gumaro Tijerina                        
Title:     Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-8

--------------------------------------------------------------------------------




LENDERS:    THE ROYAL BANK OF SCOTLAND plc






By:     /s/ Sanvay Remond                        
Name:     Sanvay Remond                        
Title:     Authorized Signatory                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-9

--------------------------------------------------------------------------------




LENDERS:
UBS LOAN FINANCE LLC







By:     /s/ Lana Gifas                        
Name:     Lana Gifas                        
Title:     Director                        






By:     /s/ Joselin Fernandes                        
Name:     Joselin Fernandes                            
Title:     Associate Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-10

--------------------------------------------------------------------------------




LENDERS:    JPMORGAN CHASE BANK, N.A.






By:     /s/ Ryan Aman                        
Name:     Ryan Aman                        
Title:     Authorized Officer                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-11

--------------------------------------------------------------------------------




LENDERS:
DEUTSCHE BANK TRUST COMPANY AMERICAS







By:     /s/ Marcus M. Tarkington                        
Name:     Marcus M. Tarkington                        
Title:     Director                        






By:     /s/ Mary Kay Coyle                        
Name:     Mary Kay Coyle                        
Title:     Managing Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-12

--------------------------------------------------------------------------------




LENDERS:    BANK OF AMERICA, N.A.






By:     /s/ Michael Clayborne                        
Name:     Michael Clayborne                        
Title:     Assistant Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-13

--------------------------------------------------------------------------------




LENDERS:
U.S. BANK NATIONAL ASSOCIATION







By:     /s/ Daria Mahoney                        
Name:     Daria Mahoney                        
Title:     Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-14

--------------------------------------------------------------------------------




LENDERS:    COMERICA BANK






By:     /s/ Justin Crawford                        
Name:      Justin Crawford                        
Title:     Senior Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-15

--------------------------------------------------------------------------------




LENDERS:
FIFTH THIRD BANK







By:     /s/ Richard C. Butler                        
Name:     Richard C. Butler                        
Title:     Senior Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-16

--------------------------------------------------------------------------------




LENDERS:    NATIXIS






By:     /s/ Louis P. Laville, III                        
Name:     Louis P. Laville, III                        
Title:     Managing Director                        






By:     /s/ Carlos Quinteros                        
Name:     Carlos Quinteros                        
Title:     Managing Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-17

--------------------------------------------------------------------------------




LENDERS:
MORGAN STANLEY BANK, N.A.







By:     /s/ Michael King                        
Name:      Michael King                            
Title:     Authorized Signatory                        



THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-18

--------------------------------------------------------------------------------




LENDERS:
ASSOCIATED BANK, N.A.







By:     /s/ Farahan Iqbal                        
Name:     Farahan Iqbal                    
Title:     Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-19

--------------------------------------------------------------------------------




LENDERS:    CAPITAL ONE, NATIONAL ASSOCIATION






By:     /s/ Robert James                        
Name:     Robert James                        
Title:     Vice President                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-20

--------------------------------------------------------------------------------




LENDERS:    CIBC INC.






By:     /s/ Trudy Nelson                        
Name:     Trudy Nelson                        
Title:     Managing Director                        






By:     /s/ Richard Antil                        
Name:     Richard Antil                        
Title:     Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-21

--------------------------------------------------------------------------------




LENDERS:    SUMITOMO MITSUI BANKING
CORPORATION






By:     /s/ Yasuhiro Shirai                        
Name:     Yasuhiro Shirai                        
Title:     Managing Director                        

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-22

--------------------------------------------------------------------------------




LENDERS:    WHITNEY BANK






By:     /s/ Donovan C. Broussard                        
Name:     Donovan C. Broussard                        
Title:     Senior Vice President                        



THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-23

--------------------------------------------------------------------------------




LENDERS:    AMEGY BANK NATIONAL ASSOCIATION






By:     /s/ H. Brock Hudson                        
Name:     H. Brock Hudson                        
Title:     Senior Vice President                        





THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-24

--------------------------------------------------------------------------------




LENDERS:    BRANCH BANKING AND TRUST COMPANY






By:     /s/ Deanna Breland                        
Name:     Deanna Breland                            
Title:     Senior Vice President                        



THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-25

--------------------------------------------------------------------------------




DEPARTING LENDER:    BANK OF SCOTLAND PLC, NEW YORK
BRANCH




By:     /s/ Stephen Giacolone                        
Name:     Stephen Giacolone                            
Title:     Assistant Vice President                        





THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-26

--------------------------------------------------------------------------------




ANNEX I

List of Commitments as of Effective Date of Third Amendment

Annex I – Solo Page

--------------------------------------------------------------------------------




Name of Lender
Applicable
Percentage
Commitment
Citibank, N.A.
5.583%
$
67,000,000


Wells Fargo Bank, National Association
7.112%


$85,344,809


Credit Agricole Corporate and Investment Bank
5.167%


$62,000,000


Royal Bank of Canada
5.167%


$62,000,000


The Bank of Nova Scotia
5.167%


$62,000,000


Barclays Bank PLC
5.167%


$62,000,000


Bank of Montreal
5.167%


$62,000,000


The Royal Bank of Scotland plc
5.167%


$62,000,000


UBS Loan Finance LLC
5.167%


$62,000,000


JPMorgan Chase Bank, N.A.
5.167%


$62,000,000


Deutsche Bank Trust Company Americas
5.167%


$62,000,000


Bank of America, N.A.
5.167%


$62,000,000


U.S. Bank National Association
5.167%


$62,000,000


Comerica Bank
3.583%


$43,000,000


Fifth Third Bank
3.583%


$43,000,000


Natixis
3.583%


$43,000,000


Morgan Stanley Bank, N.A.
3.583%


$43,000,000


Associated Bank, N.A.
2.325%


$27,900,179


Capital One, N.A.
2.325%


$27,900,179


CIBC Inc.
2.325%


$27,900,179


Sumitomo Mitsui Banking Corporation
2.325%


$27,900,179


Whitney Bank
2.325%


$27,900,179


Amegy Bank National Association
2.325%


$27,900,179


Branch Banking and Trust Company
2.188%


$26,254,115


 
 
 
TOTAL
100
%


$1,200,000,000






Annex I – Solo Page

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTE
_____________, 201__
FOR VALUE RECEIVED, VANGUARD NATURAL GAS, LLC, a Kentucky limited liability
company (the “Borrower”) hereby promises to pay to the order of
_____________________ (the “Lender”), at the principal office of CITIBANK, N.A.
(the “Administrative Agent”), the aggregate unpaid principal amount of the Loans
made by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of September 30, 2011 among the Borrower, the
Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”). Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
VANGUARD NATURAL GAS, LLC





By:                             
Name:                         
Title:                             



Exhibit A – Solo Page

--------------------------------------------------------------------------------









Exhibit A – Solo Page

--------------------------------------------------------------------------------




EXHIBIT H-1
FORM OF COMMITMENT AMOUNT INCREASE AGREEMENT
THIS COMMITMENT AMOUNT INCREASE AGREEMENT (this “Agreement”) dated as of
[____________________], is between [Insert name of Existing Lender] (the
“Existing Lender”) and Vanguard Natural Gas, LLC (the “Borrower”). Each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement referred to below.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the other Agents and certain
Lenders have entered into that certain Third Amended and Restated Credit
Agreement dated as of September 30, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
B.    The Borrower has requested, pursuant to Section 2.06(c) of the Credit
Agreement, that the Aggregate Commitments be increased by an additional
$[____________________] to a total of $[____________________].
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.01    Commitment Amount Increase.
(a)    Pursuant to Section 2.06(c) of the Credit Agreement, effective as of the
date hereof in accordance with Section 1.03 hereof, the Existing Lender’s
Commitment is hereby increased from $[____________________] to
$[____________________].
(b)    Attached hereto as Schedule 1.01(b) is a new “Annex I” which replaces the
outstanding Annex I to the Credit Agreement, such new Annex I reflecting the
Aggregate Commitments after giving effect to (i) the increase in the Existing
Lender’s Commitment contemplated hereby, (ii) the increase in the Aggregate
Commitments contemplated by each other Commitment Amount Increase Agreement
dated as of the date hereof between the applicable Lender signatory thereto and
the Borrower and (iii) the joinder of each Additional Lender as a Lender under
the Credit Agreement pursuant to each Additional Lender Agreement dated as of
the date hereof between the applicable Additional Lender and the Borrower.
Section 1.02    Agreements. The Existing Lender hereby agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
the terms of the Credit Agreement, all of the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender (including,
without limitation, any obligations of it, if any, under Section 2.06(c) of the
Credit Agreement).

EXHIBIT H-1 – Page 1

--------------------------------------------------------------------------------




Section 1.03    Representations and Warranties. The Borrower hereby represents
and warrants to the Lenders that as of the date hereof, immediately after giving
effect to the terms of this Agreement:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects (except
those which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date,
(ii)    no Default or Event of Default has occurred and is continuing, and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
Section 1.04    Confirmation. The provisions of the Credit Agreement, as amended
from time to time in accordance with its terms, shall remain in full force and
effect following the effectiveness of this Agreement.
Section 1.05    Effectiveness. This Agreement shall become effective on the date
hereof in accordance with Section 2.06(c)(iv) of the Credit Agreement.
Section 1.06    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.
Section 1.07    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 1.08    Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 1.09    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement.
Section 1.10    Loan Document. This Agreement is a Loan Document.

EXHIBIT H-1 – Page 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
VANGUARD NATURAL GAS, LLC,
as the Borrower


By:            
    Name:        
    Title:        
[Existing Lender],
as a Lender


By:            
    Name:        
    Title:        


Acknowledged and accepted by:

CITIBANK, N.A.
as Administrative Agent


By:                    
Name:                
Title:                




EXHIBIT H-2
FORM OF ADDITIONAL LENDER AGREEMENT
THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of
[____________________], is between [Insert name of Additional Lender] (the
“Additional Lender”) and Vanguard Natural Gas, LLC (“Borrower”). Each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement referred to below.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the other Agents and certain
Lenders have entered into that certain Third Amended and Restated Credit
Agreement dated as of September 30, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
B.    The Borrower has requested, pursuant to Section 2.06(c) of the Credit
Agreement, that the Aggregate Commitments be increased by an additional
$[____________________] to a total of $[____________________].
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.01    Additional Lender.
(a)    Pursuant to Section 2.06(c) of the Credit Agreement, effective as of the
date hereof in accordance with Section 1.04 hereof, the Additional Lender shall
hereby (i) become a Lender under, and for all purposes of, the Credit Agreement
with a Commitment of $[____________________] and (ii) have all of the rights and
obligations of a Lender under the Credit Agreement.
(b)    Attached hereto as Schedule 1.01(b) is a new “Annex I” which replaces the
outstanding Annex I to the Credit Agreement, such new Annex I reflecting the
Aggregate Commitments after giving effect to (i) the joinder of the Additional
Lender as a Lender under the Credit Agreement contemplated hereby, (ii) the
joinder of each other Additional Lender as a Lender under the Credit Agreement
pursuant to each other Additional Lender Agreement dated as of the date hereof
between the applicable Additional Lender and the Borrower and (iii) the increase
in the Aggregate Commitments contemplated by each Commitment Amount Increase
Agreement dated as of the date hereof between the applicable existing Lender
signatory thereto and the Borrower.
Section 1.02    Agreements. Each Additional Lender hereby agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with the terms of the Credit Agreement, all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender (including, without limitation, any obligations of it, if any, under
Section 2.06(c) of the Credit Agreement).
Section 1.03    Representations and Warranties. The Borrower represents and
warrants to the Lenders that as of the date hereof, immediately after giving
effect to the terms of this Agreement:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects (except
those which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date,
(ii)    no Default or Event of Default has occurred and is continuing, and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
Section 1.04    Confirmation. The provisions of the Credit Agreement, as amended
from time to time in accordance with its terms, shall remain in full force and
effect following the effectiveness of this Agreement.
Section 1.05    Effectiveness. This Agreement shall become effective on the date
hereof in accordance with Section 2.06(c)(iv) of the Credit Agreement.
Section 1.06    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.
Section 1.07    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 1.08    Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 1.09    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement; provided
that all communications and notices hereunder to each Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.
Section 1.10    Loan Document. This Agreement is a Loan Document.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
VANGUARD NATURAL GAS, LLC,
as the Borrower


By:            
    Name:        
    Title:        
[Existing Lender],
as a Lender


By:            
    Name:        
    Title:        


Acknowledged and accepted by:

CITIBANK, N.A.
as Administrative Agent


By:                    
Name:                
Title:                







EXHIBIT H-1 – Page 3